DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on June 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-11, 13-16, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a surface” in line 5.  Applicant’s specification, paragraph 0015, discloses “[a]s sued herein, the term hazard means any component for surface that has a potential to act as fuel, flammable material, or an ignition source and thereby ignite, produce, sustain, or otherwise cause a flame to be emitted therefrom.”  The “surface” is a double inclusion of the “chassis,” the “body,” and/or the “plurality of tractive elements” because each of those elements  has a potential to act as fuel.

Claim Rejections - 35 USC § 102
Claim(s) 1, 7, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandahl et al. (2015/0251031). 
Sandahl et al. disclose a vehicle (paragraph 0003, line 2) comprising:
a chassis (inherent in a vehicle);
a body (inherent in a vehicle) coupled to the chassis;
a plurality of tractive elements (wheels) coupled to the chassis;
a surface (surface of: a hazard H or area in which an ignition source and fuel or flammable material may be found; paragraph 0035) coupled to the chassis;
a fire suppression system comprising:
a fire suppression tank 14;
a nozzle 12;
an activator 16a (paragraph 0036);
wherein the nozzle is oriented such that the spray is directed toward the surface, and wherein the nozzle is positioned less than 8 inches away from the surface (figure 1 shows nozzle 12 partially within the hazard H), therefore, nozzle 12 is less than 8 inches away from the hazard H).
The recitation “configured to…liquid fire suppressant” is not a positive recitation of the “liquid fire suppressant.”  The claims merely require some undefined characteristic that gives it the capability to contain/release liquid fire suppressant.  Sandahl et al. have the capability to dispense liquid fire suppressant because fire fighting agent, such as chemical agent, includes both liquid and dry chemical agents.


Claim Rejections - 35 USC § 103
Claim(s) 1-11, 13-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (2008/0289836). 
Regarding claims 1, 2, 7, 8 and 23, Fong discloses a fire suppression system comprising:
a chassis (chassis of vehicle, figure 1);
a body (body of vehicle, figure 1);
a plurality of tractive elements (wheels/tires of the vehicle);
a hazard (surface of the vulnerable spots, paragraph 0020);
a fire suppression system comprising
a fire suppression tank 30;
a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
The recitation “configured to…liquid fire suppressant” is not a positive recitation of the “liquid fire suppressant.”  The claims merely require some undefined characteristic that gives it the capability to contain/release liquid fire suppressant.  Fong has the capability to dispense liquid fire suppressant because a system that holds and dispenses gas also has the capability to hold and dispense liquid.
Fong discloses the limitations of the claimed invention with the exception of the nozzle being positioned less than 8 inches away from the hazard.
Fong discloses, in paragraph 0020, that the nozzles 36 are located “near” vulnerable spots of the engine 40 and that the nozzles 36 can spread the extinguishing material to choke the vulnerable spots before flames erupt from the vulnerable spots.  Locating the nozzles less than 8 inches away from the hazard is mere optimization of locating the nozzles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have positioned the nozzle less than 8 inches (and at least 6 inches) from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Fong discloses the limitations of the claimed invention with the exception of the spray angle being between 110 degrees and 130 degrees.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a spray angle between 110 degrees and 130 degrees to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9, 10, 15, 16 and 24, Fong discloses a fire suppression system comprising:
a fire suppression tank 30;
a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
Fong discloses the limitations of the claimed invention with the exception of the spray angle being between 110 degrees and 130 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard.  Fong discloses, in paragraph 0020, that the nozzles 36 are located “near” vulnerable spots of the engine 40 and that the nozzles 36 can spread the extinguishing material to choke the vulnerable spots before flames erupt from the vulnerable spots.  Providing a spray angle between 110 degrees and 130 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard is mere optimization of the workable ranges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a spray angle between 110 degrees and 130 degrees and provided an effective suppression area of at least 3 square feet at the hazard when the nozzle is positioned less than 24 inches away from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4 and 13, Fong discloses the limitations of the claimed invention with the exception of the spray angle being 120 degrees.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a spray angle of 120 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 5 and 11, Fong discloses the limitations of the claimed invention with the exception of the nozzles having an effective suppression area of at least 3 square feet at the hazard.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided an effect suppression area of at least 3 square feet at the hazard, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6 and 14, Fong discloses the limitations of the claimed invention with the exception of the nozzles having an effective suppression area of at least 7 square feet at the hazard.  Fong discloses, in paragraph 0020, the nozzles 36 spreading extinguishing material to choke the vulnerable spots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided an effect suppression area of at least 7 square feet at the hazard, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Fong discloses a fire suppression system comprising:
a chassis (chassis of vehicle, figure 1);
a body (body of vehicle, figure 1);
a plurality of tractive elements (wheels/tires of the vehicle);
a driver (drivetrain of vehicle, figure 1);
a fire suppression system comprising
a fire suppression tank 30;
a nozzle 36 having an outlet at least selectively fluidly to the tank;
an activator 31.
Fong discloses the limitations of the claimed invention with the exception of the nozzle being positioned less than 8 inches away from the hazard and at least 6 inches away from the hazard, the nozzle having a spray angle of approximately 120 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard.  Locating the nozzle less than 8 inches away from the hazard and at least 6 inches away from the hazard, the nozzle having a spray angle of approximately 120 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet at the hazard is mere optimization of workable ranges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have positioned the nozzle less than 8 inches and at least 6 inches from the hazard, provided a spray angle of approximately 120 degrees and configured the nozzle to have an effective suppression area of at least 3 square feet at the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Fong discloses the limitations of the claimed invention with the exception of the effective suppression area of at least 7 square feet at the hazard.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided an effective suppression area of at least 7 square feet at the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Fong discloses a second nozzle 36.  Fong discloses the limitations of the claimed invention with the exception of the second nozzle being positioned less than 8 inches away from the hazard and at least 6 inches away from the hazard.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the second nozzle less than 8 inches away from the hazard and at least 6 inches away from the hazard to optimize coverage to choke the vulnerable spots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Sandahl et al. fail to disclose a surface coupled to the chassis.  Sandahl et al. disclose a surface (surface of: a hazard H or area in which an ignition source and fuel or flammable material may be found; paragraph 0035) coupled to the chassis.
Applicant argues that Sandahl et al. fail to disclose the nozzle oriented such that the spray is directed toward the surface and the nozzle being positioned less than 8 inches away from the surface.  Sandahl et al. show in figure 1 nozzle 12 partially within the hazard H.  Therefore, nozzle 12 is directed toward the hazard H and less than 8 inches away from the hazard H.
Applicant argues that Fong discloses gas and not liquid.  The recitation “configured to…liquid fire suppressant” is not a positive recitation of the “liquid fire suppressant.”  The claims merely require some undefined characteristic that gives it the capability to contain/release liquid fire suppressant.  Fong has the capability to dispense liquid fire suppressant because a system that holds and dispenses gas also has the capability to hold and dispense liquid.
Applicant agues that it would not be obvious to position Fong’s nozzle less than 8 inches away from the surface.  It is knowledge within one of ordinary skill in the art to position the nozzle les than 8 inches from the target to increase concentration of the spray, i.e., optimize coverage of the spray.
Regarding claim 9, Applicant argues that the spray angle being between 110 degrees and 130 degrees and the nozzle being configured to have an effective suppression area of at least 3 square feet is not disclosed as result effective variables.  Spray angle and coverage are well know characteristics of a nozzle.  All these characteristics are result effective variable to “choke the vulnerable spots.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK